PER CURIAM.
Joel Parker seeks to appeal the district court’s order denying relief on his petition filed under 28 U.S.C. § 2254 (2000). We have reviewed the record and the district court’s opinion accepting the recommendation of the magistrate judge and conclude on the reasoning of the district court that Parker has not made a substantial showing of the denial of a constitutional right. See Parker v. North Carolina, No. CA-00-771-HC-5 (E.D.N.C. filed Sept. 18, 2001; entered Sept. 19, 2001). Accordingly, we deny a certificate of appealability and dismiss the appeal. See 28 U.S.C. § 2253(c) (2000). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.